Citation Nr: 0901446	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel








INTRODUCTION

The veteran had active duty service from August 1977 until 
August 1980.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required. 


REMAND

A review of the evidence reveals that further development is 
necessary.  The Veterans Claims Assistance Act of 2000 (VCAA) 
requires, among other things, that VA assist a claimant in 
obtaining evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  In the present case, the veteran's 
records have been lost and the claims file reconstructed.  VA 
has a heightened duty to assist the veteran where his service 
records are unavailable. See Cuevas v. Principi, 3 Vet. App. 
542 (1992). 

The evidence of record notes the veteran underwent treatment 
for chondromalacia patellae during service and post service 
treatment for bilateral knee pain with a possible lateral 
meniscus tear.  Specifically, the June 2003 rating decision 
references the veteran's medical history, service medical 
records and post service treatment reports.  However, the 
evidence of record does not contain these medical records.  
As the Board has de novo review of the entire record under 
38 U.S.C.A. § 7104(a), and such records went missing while in 
the custody of VA, all reasonable efforts must be made by VA 
to attempt to reconstruct all of the records that were lost.  

While the RO sent the veteran a notice in May 2004 asking him 
to re-submit the lost documents, the Board finds that since 
VA lost the records in the first place, the heightened duty 
to assist requires VA to undertake additional reasonable 
efforts of its own accord to reconstruct the record.  The RO 
should therefore contact the National Personnel Records 
Center (NPRC) and, if necessary, all other appropriate 
alternative sources, to obtain the veteran's service 
personnel records and service treatment records (STRs).  The 
RO shall also, after attempting to obtain the appropriate 
releases from the veteran, attempt to obtain the post-service 
private records specified in the June 2003 rating decision.  

The Board also notes that there may be relevant VA and/or 
private medical records created since the veteran's 
separation from service that have not been associated with 
the claims file.  Indeed, assuming without conceding that the 
veteran's claimed knee disability is related to active 
service as he claims, there may be additional VA and/or 
private medical records demonstrating treatment and 
evaluation thereof.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC is directed to contact the 
National Personnel Records Center 
(NPRC) and, if necessary, all other 
appropriate alternative sources, to 
obtain the veteran's service personnel 
records and service treatment records 
(STRs).  

2.	After attempting to obtain the 
appropriate releases, the RO/AMC is 
directed to attempt to obtain the 
private post-service medical records 
that were lost, as detailed in the June 
2003 rating decision.  

3.	The RO/AMC shall also contact the 
veteran and ask him to identify any VA 
or private medical professionals he has 
seen since March 2002 concerning his 
knee disability.  The RO shall also 
assist the veteran in obtaining any 
such evidence identified.  

4.	If, after all reasonable efforts are 
made, the identified service personnel 
records, STRs, post-service medical 
records (VA or private) are deemed to 
be unavailable, it should be so noted 
in the claims file.

5.	If the RO/AMC determines any further 
action is needed, such as affording the 
veteran a comprehensive medical 
examination, the RO/AMC may, in its 
discretion, develop the case further.

6.	When the development requested has been 
completed, the claim should be 
readjudicated by the RO/AMC.  If the 
benefit sought is not granted, the 
veteran and his representative shall be 
furnished a Supplemental Statement of 
the Case and the case returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




